DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application. Based on the Interview on 08/13/2021 the Examiner has noted that claims were discussed in light of the claim set submitted on 07/23/2021 and the rejection will be upheld. This is a Final Rejection in response to the Applicant’s Remarks/Arguments” filed on 7/23/2021, however, an RCE will be submitted. It is noted that the Examiner suggested to focus on explaining the current draws related to the use of load and ratios which were defined in the dependent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brulotte (US 20170354559). 
In regards to Claim 1, Brulotte teaches: A person lifting apparatus (10 – Fig. 1) comprising: a first lifting strap (18 – Fig. 3 and Para 0033) feeding device (16 – Fig. 3 and Para 0033) comprising a first drum and a first lifting strap (18) wound on the first drum (16) (Para 0033); a second lifting strap feeding device (18 – Fig. 3 and Para 0033) comprising a second drum (16) and a second lifting strap (18) wound on the second drum (Para 0033); and a controller (150/162 - Para 0043) communicatively coupled to the first lifting strap feeding device (116 – Fig. 7) and to the second lifting strap feeding device (118 – Fig. 7) (Para 0043), the controller includes logic (‘controller’ 150 or ‘leading processor unit’ 162 – Fig. 8 and Para 0045) that controls operation of the first lifting strap feeding device and the second lifting strap feeding device based on a comparison of current draws (Paras 0056-0058) of the first lifting strap feeding device and the second lifting strap feeding device (Para 0043/0054 –‘determine and regulate the relative difference in distance or height of the two sling support apparatuses with respect to one another’).  
Note: The current draw does use a lead sensor (Para 0057) which is further controlled by the control system (Para 0043. The control system does use an electrical motor (152 – Para 0044), which would utilize power to see if the bar is being used to carry or not carry a load (Para 0057).
In regards to Claim 2, Brulotte teaches: The person lifting apparatus of claim 1, wherein the controller (150/162) includes the logic that controls operation of the first lifting strap feeding device (116) and the second lifting strap feeding device (118) based on a ratio of the current draw of the first lifting strap feeding device and the current draw of the second strap feeding device (Para 0043/0054 –‘determine and regulate the relative difference in distance or height of the two sling support apparatuses with respect to one another’
In regards to Claim 3, Brulotte teaches: The person lifting apparatus of claim 2, wherein the controller (150/162) includes the logic (‘leading processor unit’ 162 – Fig. 8 and Para 0045) that compares the ratio to a predetermined value (Para 0054 – ‘compare at each interval’). 
In regards to Claim 4, Brulotte teaches: The person lifting apparatus of claim 3, wherein the controller (150/162) includes the logic (‘leading processor unit’ 162 – Fig. 8 and Para 0045) that prevents (Para 0037 – ‘stops a tilting function’) operation of one or both of the first lifting strap feeding device and the second lifting strap feeding device if the ratio is above the predetermined value (Para 0010 and Para 0037 – ‘set limit is reached’).  
In regards to Claim 5, Brulotte teaches: The person lifting apparatus of claim 4, wherein the controller (150/162) includes the logic (‘leading processor unit’ 162 – Fig. 8 and Para 0045) that prevents operation of one or both of the first lifting strap feeding device (116) and the second lifting strap feeding device (118) to prevent tilting in a direction which increases the ratio (Para 0016 and Para 0010 ‘a control unit configured to determine a difference between the operative lengths of the first and second strap elements and to control the first and second motor units to prevent any further increase in the difference if the difference reaches or exceeds a threshold difference’).  
In regards to Claim 6, Brulotte teaches: The person lifting apparatus of claim 5, wherein the controller (150/162) includes the logic (‘leading processor unit’ 162 – Fig. 8 and Para 0045) that allows operation of one or both of the first lifting strap feeding device (116/118 and Para 0010 ‘command operation of the motor units to change the operative lengths of the first and second strap elements’) and the second lifting strap feeding device to allow tilting in a direction which decreases the ratio (Para 0011 – ‘a controller configured to determine a difference between the operative lengths of the first and second tensile support members and to prevent any further increase in the difference if the difference reaches or exceeds a threshold difference’).  
In regards to Claim 7, Brulotte teaches: The person lifting apparatus of claim 3, wherein the controller (150/162) includes the logic (‘leading processor unit’ 162 – Fig. 8 and Para 0045) that provides an indication to a user that an imbalance condition is present (Para 0011 – ‘provide an indication…. difference reaches or exceeds a threshold difference’).  
In regards to Claim 8, Brulotte teaches: The person lifting apparatus of claim 1, wherein the first lifting strap feeding device (116) and the second lifting strap feeding device (118) are located in a same housing (Para 0018 – ‘common casing’).  
In regards to Claim 9, Brulotte teaches: A method of operating a person lifting apparatus (Para 0002), the method comprising: controlling operation (150 – Para 0044) of a first lifting strap feeding device (116) and a second lifting strap feeding device (118) thereby tilting a patient (Para 0013) supported by lifting straps (Para 0015) connected to the first lifting strap feeding device and the second lifting strap feeding device (116/118); determining a current draw of the first lifting strap feeding device during operation using a controller (Para 0043/0054 –‘determine and regulate the relative difference in distance or height of the two sling support apparatuses with respect to one another’); determining a current draw of the second lifting strap feeding device during operation using the controller (Para 0043/0054 –‘determine and regulate the relative difference in distance or height of the two sling support apparatuses with respect to one another’); comparing the current draws of the first lifting strap feeding device and the second lifting strap feeding device (Para 0043 –‘relative distance or height may be determined by assessing the length of tensile support members’); and the controller controlling operation (150/162 – Para 0043) of the first lifting strap feeding device and the second lifting strap feeding device based on the comparison of the current draws (Para 0043/0054).  
Note: The current draw does use a lead sensor (Para 0057) which is further controlled by the control system (Para 0043. The control system does use an electrical motor (152 – Para 0044), which would utilize power to see if the bar is being used to carry or not carry a load (Para 0057).
In regards to Claim 10, Brulotte teaches: The method of claim 9, wherein the controller controlling operation (150/162 – Para 0043) of the first lifting strap feeding device (116)  and the second lifting strap feeding device (118) based on a ratio of the current draw of the first lifting strap feeding device and the current draw of the second strap feeding device (Para 0043/0054 –‘determine and regulate the relative difference in distance or height of the two sling support apparatuses with respect to one another’).  
In regards to Claim 11, Brulotte teaches: The method of claim 10, wherein the controller (150/162) comparing the ratio to a predetermined value (Para 0054 – ‘compare at each interval’).  
In regards to Claim 12, Brulotte teaches: The method of claim 11, wherein the controller (150/162) preventing operation of one or both of the first lifting strap feeding device and the second lifting strap feeding device if the ratio is above the predetermined value (Para 0010/0013 and Para 0037 – ‘set limit is reached’ AND Para 0010 ‘prevent any further increase in the difference).  
In regards to Claim 13, Brulotte teaches: The method of claim 12, wherein the controller (150/162) preventing operation of one or both of the first lifting strap feeding device and the second lifting strap feeding device to prevent tilting in a direction which increases the ratio (Para 0013).
In regards to Claim 14, Brulotte teaches: The method of claim 13, wherein the controller (150/162) allowing operation of one or both of the first lifting strap feeding device prevents any further change in the operative lengths.. the strap elements in a direction that reduces tilt’).  
In regards to Claim 15, Brulotte teaches: The method of claim 9, wherein the controller (150/162) providing an indication to a user that an imbalance condition is present (Para 0011 – ‘provide an indication…. difference reaches or exceeds a threshold difference’).
In regards to Claim 16, Brulotte teaches: The method of claim 9, wherein the first lifting strap feeding device (116) and the second lifting strap feeding device (118) are located in a same housing (Para 0018 – ‘common casing’).  
In regards to Claim 17, Brulotte teaches: A person lifting apparatus comprising: a first lifting strap feeding device (16 – Fig 3 and Para 0033) comprising a first drum and a first lifting strap (18) wound on the first drum (16) (Para 0033); a second lifting strap feeding device (18 – Fig. 3 and Para 0033) comprising a second drum (16) and a second lifting strap (18) wound on the second drum (118 – Fig. 7 and Para 0043); and a controller (‘controller’ 150 or ‘leading processor unit’ 162 – Fig. 8 and Para 0045) communicatively coupled to the first lifting strap feeding device and to the second lifting strap feeding device (Para 0043/0054 –‘determine and regulate the relative difference in distance or height of the two sling support apparatuses with respect to one another’), the controller includes logic (‘controller’ 150 or ‘leading processor unit’ 162 – Fig. 8 and Para 0045) that prevents operation of the first lifting strap feeding device (116) and the second lifting strap feeding device (118) is an imbalance condition is detected using a comparison of current draws of the first lifting strap feeding device and the second lifting strap feeding device (Para 0011 – ‘provide an indication…. difference reaches or exceeds a threshold difference’).  
Note: The current draw does use a lead sensor (Para 0057) which is further controlled by the control system (Para 0043. The control system does use an electrical motor (152 – Para 0044), which would utilize power to see if the bar is being used to carry or not carry a load (Para 0057).
In regards to Claim 18, Brulotte teaches: The person lifting apparatus of claim 17, wherein the controller (150/162) includes the logic that controls operation (‘controller’ 150 or ‘leading processor unit’ 162 – Fig. 8 and Para 0045) of the first lifting strap feeding device (116) and the second lifting strap feeding device (118) based on a ratio of the current draw of the first lifting strap feeding device and the current draw of the second strap feeding device (Para 0011 – ‘provide an indication…. difference reaches or exceeds a threshold difference’).  
In regards to Claim 19, Brulotte teaches: The person lifting apparatus of claim 18, wherein the controller (150/162) includes the logic that compares the ratio to a predetermined value (Para 0054 – ‘compare at each interval’).
In regards to Claim 20, Brulotte teaches: The person lifting apparatus of claim 19, wherein the controller (150/162) includes the logic that prevents operation of one or both of the first lifting strap feeding device and the second lifting strap feeding device if the ratio is above the predetermined value (Para 0010/0013 and Para 0037 – ‘set limit is reached’ AND Para 0010 ‘prevent any further increase in the difference). 
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Regarding Claims 1, 9 and 17 the Applicant’s Attorney explains “at, for example, para. [0025] that "[c]omparing the ratio of currents pulled by lift actuators 38 and 40 during operation to a predetermined value can be used to determine an imbalance condition." The Examiner cites Brulotte as disclosing these limitations. Brulotte describes the leading processor unit 162 comparing values of relative positioning encoders 160 and 162 and, as a result, the rotational displacement of their associated drums 156, 176 (para. [0051]).” Additionally “The present claims do not rely on differences in displacement. Brulotte fails to disclose comparing current draws of the first lifting strap feeding device and the second lifting strap feeding device.” 
The Examiner respectfully disagrees based on the teachings of Brulotte (US 20170354559). Brulotte teaches (Para 0056/0057), 'There may also be provided a lead sensor useful in detecting cases where a spreader bar Is lifted when it does not carry any load. In an alternative, the system could measure motor amperage and compare this to a threshold equivalent to a load 12 kilograms.’ AND ‘The provision of a load sensor is useful in checking whether a patient is properly carried by a sling 34 and that the sling 34 is properly attached to the lifting apparatus.’ In reference to the bolded statements from Brulotte, the current draw does use a lead sensor which is further controlled by the control system. The control system does use an electrical motor, which would utilize power to see if the bar is being used to carry or not carry a load. As such, the lead sensor of Brulotte could use to see if there is a load of 0kg or 12kg on the bar. It is suggested to further focus the amendments to the claims on explaining the current draws and how they are related to the use of a load and ratios within the dependent claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                          					/DAVID R HARE/                                                                                                                                  Primary Examiner, Art Unit 3673                                                                                                                                                                                                         8/26/2021